Citation Nr: 1761037	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  15-02 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent disabling for postoperative residuals of gunshot wound with weakness in right lower extremity.

2.  Entitlement to a rating in excess of 20 percent disabling for postoperative residuals of gunshot wound with weakness in the left lower extremity.

3.  Entitlement to a compensable rating for residual gunshot wound scar on left upper extremity.

4.  Entitlement to a rating in excess of 10 percent disability for postoperative residuals of lumbar spine gunshot wound.

5. Entitlement to individual unemployability (TDIU).


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to September 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board notes that while the Waco, Texas RO issued the rating decision on appeal, the Detroit, Michigan RO has jurisdiction over the claim.

A hearing was held before the undersigned Veterans Law Judge (VLJ) in October 2017.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

The Board finds that additional development is needed before final adjudication of the Veteran's appeal.  At the October 2017 hearing, the Veteran indicated that he has applied for Social Security Disability and that his application is pending.  However, the Veteran's claim file does not contain SSA records.  Because VA normally has a duty to attempt to obtain SSA records when it has actual notice that the Veteran has applied for SSA disability benefits (see Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 38 C.F.R. § 3.159 (c)), the Board will remand to obtain these records.

In addition, the Board finds that new examinations are needed.  The Veteran was afforded a VA examination in May 2017 regarding his back disability.  The examiner noted that the Veteran does not have radicular pain or any other signs or symptoms due to radiculopathy.  However, during the October 2017 hearing the Veteran indicated that he feels like he has nerve pain in his back.  The Board will remand to address this contention.  The Veteran also indicated nerve pain in his extremities.  The Board will remand to afford him a peripheral nerve examination.

Finally, because the Veteran's lumbar spine disability is rated under diagnostic criteria involving examination of range of motion, the Board will remand to ensure compliance with Correia v. McDonald, 28 Vet. App. 158 (2016), a precedential decision by the United States Court of Appeals Veterans Claims (Court), which clarified that joints should be tested, "for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59.

As the TDIU claim is inextricably intertwined with the issues being remanded herein, the Board will defer action on that issue until the requested development below has been completed.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the following records: 

(a) Obtain any outstanding VA treatment records, pertaining to the disabilities on appeal.  Ensure that the following records, identified by nurse practitioner N. Brown in October 2017 correspondence, are included in the claim file: back appointments for 10/18/2017, 8/28/2017, 3/27/2017, 2/2/2017, and 12/8/2017; x-rays with notation for 10/10/2017; physical therapy for 10/10/2017.  Attempts to locate these treatment records should be noted in the claim file.

(b)  Obtain records from the SSA pertaining to any award of disability benefits to the Veteran.  All attempts to fulfill this development must be documented in the claim file.  If the search for any such records yields negative results, that fact should be clearly noted and the Veteran must be informed in writing.

2.  After completing the above, schedule the Veteran for the appropriate examination(s) to assess the severity of his service-connected disabilities.  Specifically, examinations should be conducted, which address the Veteran's claims of nerve pain in his back and extremities.  The claim folder and all pertinent treatment records should be made available to the examiner(s) for review.  All necessary diagnostic testing should be performed.

In addition, regarding the lumbar spine disability:  The examiner must describe all impairment of the lumbar spine; make determinations regarding range of motion, including any additional functional impairment; and identify any related neurological symptoms.  The examiner should test range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, as required by 38 C.F.R. § 4.59.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion caused by flare-ups of the Veteran's lumbar spine.  Such comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss. 

If upon completion of the above action the issue is denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




